
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1775
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2010
			Mrs. Bono Mack
			 submitted the following resolution; which was referred to the
			  Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United Nations and other international governmental
		  organizations shall not be allowed to exercise control over the
		  Internet.
	
	
		Whereas market-based policies and private sector
			 leadership have allowed the Internet the flexibility to evolve;
		Whereas given the importance of the Internet to the global
			 economy, it is essential that the underlying technical infrastructure of the
			 Internet remain stable and secure;
		Whereas the developing world deserves the access to
			 knowledge, services, commerce, and communication, the accompanying benefits to
			 economic development, education, health care, and the informed discussion that
			 is the bedrock of democratic self-government that the Internet provides;
		Whereas the explosive and hugely beneficial growth of the
			 Internet did not result from increased government involvement but from the
			 opening of the Internet to commerce and private sector innovation;
		Whereas some nations that advocate radical change in the
			 structure of Internet governance censor the information available to their
			 citizens through the Internet and use the Internet as a tool of surveillance to
			 curtail legitimate political discussion and dissent, and other nations operate
			 telecommunications systems as state-controlled monopolies or highly-regulated
			 and highly-taxed entities;
		Whereas some nations in support of transferring Internet
			 governance to an entity affiliated with the United Nations, or another
			 international governmental entity, might seek to have such an entity endorse
			 national policies that block access to information, stifle political dissent,
			 and maintain outmoded communications structures; and
		Whereas the structure and control of Internet governance
			 has profound implications for homeland security, competition and trade,
			 democratization, free expression, access to information, privacy, and the
			 protection of intellectual property, and the threat of some nations to take
			 unilateral actions that would fracture the root zone file would result in a
			 less functional Internet with diminished benefits for all people: Now,
			 therefore be it
		
	
		That the House of
			 Representatives—
			(1)calls on the
			 President to continue to oppose any effort to transfer control of the Internet
			 to the United Nations or any other international governmental entity;
			 and
			(2)calls on the
			 President to—
				(A)recognize the
			 need for, and pursue a continuing and constructive dialogue with the
			 international community on, the future of Internet governance; and
				(B)advance the
			 values of a free Internet in the broader trade and diplomatic conversations of
			 the United States.
				
